.i


                                                     373



                                                           :
                                                           i




.Hon,WI.lliamIi.Davis     Cpinion NO. v-1287
County Attorney
willlamsoncounty          Re: Several questionsre-
Georgetown,Texas              spectlng the travel-
                              ing expenses of con-
Dear Sir:                     stables.
         Your request for an opinion contains the
following questions concerning traveling expenses
of constablesunder the provisions of Senate Bill
                     R.S. 1951, ch. 264, p. 424
~~:~."%g%%j:
          "1. What'is meant by the wordi?.
     'to and frcm points wlthln this State ?
         ‘2.   Does this statute l&end the
    mileage be allowed only in specific
    cases, that is, an individual to be
    arrested or served with legal papers,
    or does it allow for any tra.velin con-
    nection with investigations,discussing
    matters in connectionwith the case
    with witnesses, etc.?

          “3.  Would it cover mileage vithin
     the city or as under a former ruling
     only mileage beginning after one mile?
          "4. Would the Court be aothorized
     to set the rule for mileage other than
     in a specific case, going to place of
     arrest of defendant and returning him
     to Court or jail?"
            Section 1 of.Senate Bill 362 provides:
          "The Co,untgCommissioners Courts of
     this state are hereby authorized to sup-
     ply or psy for the transportationof con-
     stables and deputy constables of the re-
     spective counties and justice precincts
Hon. William H. Avis, page 2 (~-1.287)
                                       \
                                       !
    to and from points within this State,
    under one of the four following sub-
    sections:
         *(a) Conetablesand deputy CV-
    stables may be furnished adequate
    motor transportationIncluding all
    expense incidentalto the upkeep and
    operationof such motor vehicles.
         "(b) Motor vehicles may be fur-
    nished to constabl.esand deputy con-
    stables who may furnish gas and oil,
    wash and grease, incidental to the
    operation of such vehicles; for which
    gas and oil, wash and grease, such
    constablesand deputy constablesshall
    be comensated at a rate not to exceed
    four cents (a#) per mile for each.mile
    such vehicle is operated i'nthe per-
    formance of the duties of Ns or their
    office.
         "(c) County CommissionersCourts
    may allow constablesand deputy con-
    stables in the respective countiesand
    justice precincts to use.and operate
    cars on official business personally
    owned by them for which such officers
    shall be.paid not less than six cents
     64) Per mile nor more than ten cents
    IlO#) for each mile traveled in the
    performanceof official duties of their
    office.
          "(d) All compensationpaid under
     the provisionsof tNs Actsshzillbe
     upon a sworn statement of.such con-
     stable or deputy constable;
          "(e) This Act shall not apply to
     countieshaving a population of less
     than twenty thousand (20,000) people."
          Senate Bill 362 is almost identical to
House Bill 531, Acts 50th Leg. 1947, ch. 204, p.
351 (Art. 6877-1, V.C.S.), the only differences
being that the provisions of Article 6877-1, V.
C.S., are mandatory end urovide for traveling
'expensefor the sheriff and hisdeputies in
Hon. William II.Davis, page 3 (v-1287)


every county of the State, while the provisions
of Senate Bill 362 are discretionarywith the
commissioners'court and provide traveling ex-
pense for the constablesand their deputies in
all Countieshaving a population of 20,000 or
more inhabitants.
          Prior to the enactment of Senate Bill
362, the commissioners~court could  not pay trav-
eling expense to constableswho were co    nsatea
on a salary basis, Att'y Gen. Cp. V-71T 1947).
          Since the language in Senate Bill 362
is the same as that containedin Article 6877-1,
the constructionplaced on Article 6877-l will
be equally applicable to Senate Bill 362.
          In Att'y Gen. Op. V-526 (1948), it   is
stated:
          "Section 2 of H.B. 501 provides
     that pribr to the present Act there
     was no adequate law providing for
     transportationfor sheriffs and their
     deputies. Therefore, the Legislature
     enacted H.B. 501 and ala not place a
     limit on the number of miles which
     the sheriff could travel in the par-
     formance of official duties. Cn the
     contrary, the Legislatureprovided
     under subdivision(c) that they 'shall
     be paid not less than six cents (
     per mile nor more then ten cents "f'
                                       ( Cd)
     per mile for each mile traveled in the
     performanceoPofficia1 duties.' There-
     fore, it is our opinion that the Com-
     missioners'Court cannot limit the
     number of miles which the sheriff and
     his.aeputiesmay travel in the perform-
     ante of official dut1e.s.
          "Ii.& 501 states that 'al.1compen-
     sation paid under the provisions of
     this Act shall be upon a sworn state-
     ment of such sheriff.' In view of this
     provision, lt is our opinion that the
     Commissioners'Court may require the
     sheriff to furnish the Court in his
     sworn account such informationwhich is
     necessary for the Court to determine
Hon. William H. Davis, page 4 (v-1287)


        what mileage was traveled in the per-
        formance of those duties set out in
        various statutory provisionsprescrib-
        ing the duties of the sheriffs and
        their deputies. See Art. V, Sec. 23,
        Texas Constitution."
          In answer to your first three questions:
therefore, you are advised that the commissioners
court is authorizedunder Senate Bill 362 to pay
the travelingexpense of constablesand deputy
constablestraveling on any official business with-
in this State, whether such expense be incurred in
travelingwithin the corporatelimits of a city or
town or outside the corporate limits of a city or
town. Official business will include not only
making arrests and serving legal napsrs but also
investigationsin connectionwith any official
duty.


          In answer to your fourth question,you
are advised that if the commtssioners'court adopts
the provisions of Article 6889c, the connnissionera'
court may not limit the number of miles a constable
may travel in the performanceof his official duties.
However, the commissioners'court may require suffi-
cient informationin the constable'ssworn accounts
of traveling expense to determinehow many miles
were traveled in the performanceof his offloial
duties.
                    SUMMARY
             Pursuant to orovisions of Senate
        Bill 362, Acts 52nd Deg. R;S.'lq51
        ch. 264, p..424 (Art. 68&c, V.C.S.3.
        the commissioners'court in-i county-
        of 2C,OOC or more inhabitantsis au-
        thorized to pay the traveling expense
        of constables and deputy constables
        traveling on official business in this
        State, regardless of whether such ex-
        pense is incurred while travelingwith-
        in the corporate limits of a city or
        town or outside the corporate limits
        of a city or town. Official business
        includes not only making arrests and
        serving legal papers but also investi-
        gations in connectionwith any offi-
        cial duty.
                                                 377
Hon. William H. Davis, page 5 (w-1287)


          If the oo~asioners' court adopts
     the provisions of Senate Bill 362, the
     court may not limit the number of miles
     a constablemay travel in the performance
     of his officisl duties. However, the
     commissioners*court may require suffl-
     c!ent information in the constable's
     sworn accounts to determine the number of
     miles he traveled in the performanceof
     his official duties.
APPROVED:                           Yours very truly,
J. C. Davis, Jr.                      PRICE DdRIRL
County Affairs Division             Attorney General
Jesse P. Luton, Jr.
RevlewLng~Assistant
Everett Hutchinson            .Y
Executive Assistant                      Assistant
JRaawo